Title: [June 1787]
From: Washington, George
To: 




Friday June 1st. Convention as yesterday. Dined with Mr. John Penn and Spent the evening at Bush-hill at a very elegant entertainment given to a numerous company by Mr. Hamilton the owner of it.
 


Saturday. 2d. Majr. Jenifer coming in with powers from the State of Maryland authorizing one member to represent it, added another State (now eleven) to the Convention.
Dined at Club, at the City Tavern, and Spent the evening at my q[uarte]rs.
 


Sunday—3d. Dined at Mr. Clymers and drank Tea there.
 


Monday—4th. Convention as on Saturday. Dined with Genl. Mifflin. Reviewed the light Infantry—Cavalry—and part of the Artillery of the City and dined. Drank Tea with Miss Cadwalader.
 


Tuesday. 5th. Dined at Mr. Morris’s with a large Company and spent the evening there.
 


Wednesday 6th. Dined at the Presidents with a large Company & drank Tea there after wch. came home & wrote Letters for France.
 


Thursday—7th. Dined at a Club at the Indian Queen. Drank Tea & spent the evening at home.
 


Friday—8th. Dined—drank Tea and spent the Evening at home.
 



Saturday 9th. Dined at the Club at the City Tavern. Drank Tea and sat till 10 oclock at Mr. Powells.
 


Sunday 10th. Breakfasted by agreemt. at Mr. Powells; and in company with him, rode to see the Botanical Garden of Mr. Bartram—which though stored with many curious Trees, Shrups, & flowers was neither large nor laid off in much taste.
From hence we rode to the Farm of one Jones to see the effect of the Plaister of Paris. This appeared obvious—first on a piece of Wh. stubble, which he says has never recd. any Manure, and the Wheat so indifferent as to be scarcely worth cutting; The White clover on this (without any Seed be putting in the grd., & the Plaister laid on the Stubble without breaking) was full high to Mow and very thick. The line was fairly, & most obviously drawn between the grass where the powder was spread and that where it ended, for in the latter the grass was not only thin, and very indifferent, but scarcly any of the White clover. The same difference was equally apparent on a piece of mowing ground. The grass there, principally White clover, with a mixture of Red far overstepped, and was much thicker than that which surrounded it. The Soil of these pieces appeared to be a loam—very slightly mixed with Isenglass originally good, but according to Mr. Jones’s acct. a good deal exhausted. He informed us of the effect of the Plaister on a piece of heavy, stiff meadow (not subject however to be wet) and that it was still more obvious here.
This manure according to his acct. was laid on the 29th. of October in damp or wet weather, & at the rate of about 5 bu. to the Acre—Moon in the Increase (2d. quarter) wch. he says (though there certainly can be nothing in it) the farmers tell him ought to be attended to. When it is laid on grass land, or Meadow, the ground ought first to be well furrowed, so as to raise the mould.
From hence visited Mr. Powells farm, after which I went to Mr. Morri[s’s] country seat to dinner by appointment and returned to the City about dusk.
 


Monday. 11th. Dined—Drank Tea and spent the Evening (in my own room) at Mr. Morris[’s.]
 


Tuesday 12th. Dined at Mr. Morris’s & drank Tea there. Went afterwards to the Concert at the City Tavern.
 


Wednesday 13. Dined at Mr. Clymers & drank Tea there. Spent the evening at Mr. Bing[h]ams.
 


Thursday—14th. Dined at Majr. Moores and spent the evening at my own lodgings.
 


Friday—15th. Dined at Mr. Powells & drank Tea there.
 


Saturday—16th. Dined at the Club at the City Tavern and spt. the evening at my own lodgings.
 



Sunday 17th. Went to Church. Heard Bishop White Preach & see him Ordain two Gentlemen into the Order of Deacons.
After which rid 8 Miles into the Country dined with Mr. Jno. Ross and returned to Town agn. about dusk.
 


Monday—18th. Dined at the Quarterly meeting of the Sons of St. Patrick at the City Tavern and drank Tea at Doctr. Shippens with the party of Mrs. Livingston.
 


Tuesday. 19th. Dined in a family way at Mr. Morris’s and spent the evening there in a large party.
 


Wednesday—20th. Dined at Mr. Meridiths and drank Tea there.
 


Thursday 21st. Dined at Mr. Pragers and spent the evening in my own room.
 


Friday—22d. Dined in a family way at Mr. Morris’s and drank Tea at Mr. Francis Hopkinsons.
 


Saturday 23d. Dined at Doctr. Rustons and drank Tea at Mr. Morris’s.
 


Sunday—24th. Dined at Mr. Morris’s and spent the Evening at Mr. Meridiths in drinking Tea only.
 


Monday. 25th. Dined at Mr. Morris’s. Drank Tea there and spent the Evening in my own Room.
 


Tuesday—26th. Took a family dinner with Govr. Randolph and made one of a party to drink Tea at Grays ferry.
 


Wednesday. 27th. Dined at Mr. Morris’s drk. Tea there, & spent the Evening in my own room.
 


Thursday—28th. Dined at Mr. Morris’s in a large Compy. Drank Tea there & spent the Evening in my own room.
 


29th. Friday. Dined at Mr. Morris’s and spent the Evening at home.
 


Saturday 30th. Dined at a Club of Genn. & Ladies at the Cool Spring—Springsbury and spt. the Evening at home.
